—In an action, inter alia, to recover damages for injury to real property and for injunctive relief to alleviate flooding conditions, the plaintiffs appeal from an order of the Supreme Court, Queens County (Price, J.), dated March 1, 1994, which, in effect, struck the plaintiffs’ demand for a jury trial and directed a nonjury trial.
Ordered that the order is affirmed, with one bill of costs.
*749In this case, where the plaintiffs sought abatement of and damages for a nuisance and an injunction restraining the continuance of the nuisance, they were not entitled as of right to a trial by jury (see, Cogswell v New York, New Haven & Hartford Riv. R. R. Co., 105 NY 319; Expressway Realties v Sidjack Realty Corp., 35 Misc 2d 639, affd 17 AD2d 926). Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.